Citation Nr: 0431793	
Decision Date: 12/01/04    Archive Date: 12/14/04

DOCKET NO.  03-14 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to an increased rating for chronic degenerative 
disc disease, lumbosacral spine, status post herniated 
nucleus/pulposus, right L4-L5, currently rated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1951 to November 
1954.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a March 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in April 2002, a 
statement of the case was issued in March 2003 and a 
substantive appeal was received in March 2003.

In November 2004, the Board granted the appellant's motion to 
advance his appeal on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2003).  Additionally, the Board notes 
that the issue of entitlement to service connection for 
bilateral hearing loss was granted by way of a February 2003 
rating decision.  This is considered a full grant of the 
benefits on appeal and therefore this issue is no longer in 
appellate status.


FINDING OF FACT

The veteran's service-connected disability, described for 
rating purposes as chronic degenerative disc disease, 
lumbosacral spine, status post herniated nucleus/pulposus, 
right L4-L5, is productive of moderate limitation of motion 
with no evidence of ankylosis or muscle spasm.


CONCLUSION OF LAW

The criteria for entitlement to a disability rating in excess 
of 20 percent for chronic degenerative disc disease, 
lumbosacral spine, status post herniated nucleus/pulposus, 
right L4-L5, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.7, 4.71(a), Diagnostic Codes 
5010, 5292 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2004).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
an increased rating for his service-connected disability.  
The May and November 2001 RO letters informed the claimant of 
the information and evidence necessary to warrant entitlement 
to the benefit sought and advised him of the types of 
evidence VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board also notes that the May and November 2001 letters 
implicitly notified the veteran that he should submit any 
pertinent evidence in his possession.  In this regard, he was 
repeatedly advised to identify any source of evidence and 
that VA would assist him in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communications was that the veteran must also furnish any 
pertinent evidence he himself may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the veteran and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The Board further observes that the United States Court of 
Appeals for Veterans Claims recently held that a VCAA notice 
letter must be provided to a claimant before the initial 
unfavorable decision on a service-connection claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In the 
present case, VCAA notice was provided in May and November 
2001 and the initial rating decision was issued in March 
2002.  Thus, the VCAA notice was timely.

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record includes service medical 
records, VA medical records and private medical records.  As 
the veteran has been afforded several VA examinations, the 
Board finds that the requirements of 38 C.F.R. § 3.159(c)(4) 
have been met.  The Board again emphasizes that no additional 
pertinent evidence has been identified by the veteran as 
relevant to these issues.  In fact, by way of a February 2001 
statement, the veteran stated that he had no other 
information to submit in regards to his pending claim.  Under 
these circumstances, the Board finds no further action is 
necessary to assist the veteran with the claim.

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected lumbosacral spine 
disability warrants a higher disability rating.  Disability 
ratings are determined by the application of the Schedule For 
Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

Initially the Board notes that during the pendency of the 
veteran's appeal, VA promulgated new regulations for the 
evaluation of intervertebral disc syndrome, 38 C.F.R. § 
4.71a, Code 5293, effective September 23, 2002.  See 67 Fed. 
Reg. 54,345 (Aug. 22, 2002) (codified at 38 C.F.R. pt. 4).  
Later, VA promulgated new regulations for the evaluation of 
the remaining disabilities of the spine, effective September 
26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) (to be 
codified at 38 C.F.R. pt. 4).  The amendments renumber the 
diagnostic codes and create a general rating formula for 
rating diseases and injuries of the spine, based largely on 
limitation or loss of motion, as well as other symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

The Board notes that the RO addressed both sets of amendments 
in its March 2003 statement of the case.  Therefore, the 
Board may also consider these amendments without first 
determining whether doing so will be prejudicial to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

Under the previous version of the rating criteria-

Under Code 5292, limitation of motion of the lumbar spine is 
assigned a 10 percent rating for slight limitation of motion, 
a 20 percent rating for moderate limitation of motion, and a 
maximum schedular rating of 40 percent for severe limitation 
of motion.  
 
Under Code 5293, when disability from intervertebral disc 
syndrome is mild, a 10 percent rating is assigned.  When 
disability is moderate, with recurring attacks, a 20 percent 
evaluation is warranted.  A 40 percent rating is in order 
when disability is severe, characterized by recurring attacks 
with intermittent relief.  A maximum schedular rating of 60 
percent is awarded when disability from intervertebral disc 
syndrome is pronounced, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.   
 
Under Code 5295, a 10 percent rating is assigned for 
lumbosacral strain with characteristic pain on motion.  If 
there is lumbosacral strain with muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in the standing position, a 20 percent evaluation is in 
order.  Finally, a maximum schedular rating of 40 percent is 
awarded when lumbosacral strain is severe, with listing of 
the whole spine to opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  

Under the amended version of the rating criteria-

Lumbosacral or cervical strain is Code 5237.  Degenerative 
arthritis of the spine is Code 5242.  Intervertebral disc 
syndrome is Code 5243.  

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Codes 5235 to 5243 unless the disability rated under Code 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.  

Under the general rating formula for diseases and injuries of 
the spine, ratings are assigned as follows:

1) 20 percent - forward flexion of the thoracolumbar spine 
greater than 30 degrees by not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis 
or abnormal kyphyosis;

2) 30 percent - forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine; 

3) 40 percent - unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine 30 
degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero 
to 90 degrees, extension is zero to 30 degrees, left and 
right lateral flexion are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of motion of 
the cervical spine is 340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used 
for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that 
individual will be accepted. 

Note (4): Round each range of motion measurement to the 
nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which 
will be rated as a single disability. 

5235 Vertebral fracture or dislocation 
5236 Sacroiliac injury and weakness 
5237 Lumbosacral or cervical strain 
5238 Spinal stenosis 
5239 Spondylolisthesis or segmental instability 
5240 Ankylosing spondylitis 
5241 Spinal fusion 
5242 Degenerative arthritis of the spine (see also 
 diagnostic code 5003) 
5243 Intervertebral disc syndrome 

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined.  See 38 
C.F.R. § 4.25 (combined ratings table).   
 
The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.

For purposes of this case, the Board notes that Diagnostic 
Code 5010 states that traumatic arthritis should be rated 
like degenerative arthritis.  Under Diagnostic Code 5003 for 
degenerative arthritis, ratings are based on the limitation 
of motion of the affected joint or joints.  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71(a), Diagnostic 
Codes 5003, 5010.

Turning to the evidence of record, the Board notes a January 
2001 letter from a physical therapist.  In the letter, the 
therapist notes that she examined the veteran and his range 
of motion of the spine was as follows:  forward flexion to 50 
degrees; backward extension to 25 degrees; right lateral 
flexion to 24 degrees; left lateral flexion to 21 degrees; 
right rotation to 47 degrees; and left rotation to 40 
degrees.  The therapist noted that all range of motion 
movements were achieved without evidence of pain.  There were 
no sensory abnormalities in the legs but the therapist noted 
a lack of heel-strike on the right foot when ambulating.  The 
therapist stated that there were no myotomal or dermatomal 
abnormalities to substantiate radiculopathy.  She also noted 
that the negative results on bilateral straight leg raising 
indicated no neurologic impairment.

A February 2001 letter from S.S., a chiropractor, noted that 
upon physical examination, the veteran's range of motion of 
the lumbar spine was to 50 degrees of flexion and 15 degrees 
of extension.  The chiropractor also noted that x-ray reports 
from October 1999 revealed considerable degenerative 
progression compared to previous reports.

July 2001 x-ray reports noted degenerative changes of the 
lumbar spine with narrowing of the L4-L5 and L5-S1 and mild 
narrowing of the L3-L4 intervertebral disc spaces and facet 
joint sclerosis as well as mild grade I spondylolisthesis of 
L3 on L4 and a minor wedge configuration of L2 likely due to 
an old compression fracture.  The veteran underwent a VA 
examination in July 2001.  The veteran reported that his back 
pain had increased and he stated that he was limited in his 
daily activities by his back pain, which he described as 
dull, steady, achy pain in his low back which radiated to his 
hips.  On physical examination, the veteran's back 
musculature was symmetrical and his spine was straight.  
There was no tenderness to palpation over the bony spine or 
paraspinal muscles.  Range of motion of the spine was as 
follows:  active flexion to 70 degrees with pain starting at 
60 degrees, passively to 85 degrees; active extension was to 
30 degrees with pain starting at 20 degrees; active flexion 
on the left was to 15 degrees; active flexion on the right 
was to 20 degrees and active rotation was to 45 degrees 
bilaterally with pain at 45 degrees.  Straight leg raises 
were negative.  He had full strength in the lower extremities 
as well as good sensation to painful stimuli.  Patellar 
reflexes and dorsalis pedis pulses were full-strength and 
equal.  The examiner's diagnosis was degenerative disc 
disease, lumbosacral spine, status post previous herniated 
nucleus pulposus, right L4-5.

In a September 2001 note from the Sheridan VA medical center, 
a physician's assistant noted that the veteran was observed 
changing position from sitting, satnding and walking on 
physical examination and that he had noticeable lumbar 
symptoms.  The assessment was chronic low back pain.

An October 2001 MRI report of the veteran's spine showed 
extensive multilevel degenerative disc and facet degenerative 
joint disease without spinal canal or neuroforamina stenosis 
as well as minimal L3 upon L4 with anterior degenerative 
spondylothesis by approximately 2 millimeters.  There was no 
evidence of herniated nucleus pulposus.

In December 2002, the veteran underwent a VA examination.  
The veteran reported chronic, dull, achy pain in his low back 
which radiated to his hips.  He stated that flare-ups of pain 
occur intermittently and that the duration lasts a couple of 
hours.  During flare-ups the veteran reported a 50 percent 
loss of range of motion.  He reported no weight loss, bladder 
complaints, bowel complaints or erectile dysfunction.  He 
stated that he walked with the aid of a cane most of the 
time.  He reported that his chiropractor put him on bedrest 
for 1.5 days once in the last 12 months.  On physical 
examination, it was noted that the veteran had kyphosis.  
There was no pain with palpation over the bony spine or 
paraspinal muscles.  Back musculature appeared symmetrical.  
Range of motion of the lumbar spine was as follows:  active 
flexion to 70 degrees, passive flexion to 75 degrees with 
pain starting at 75 degrees; active extension to 25 degrees; 
active lateral flexion to 25 degrees on the left with pain at 
25 degrees and to 40 degrees on the right with pain starting 
at 30 degrees; active rotation was to 35 degrees bilaterally 
with pain on the left at 35 degrees.  Straight leg raising 
was to 70 degrees bilaterally without pain.  The veteran had 
full strength in his lower extremities.  He was able to do 
eight repetitions of extension of the back before he started 
to experience increased pain.  He experienced approximately 
25 percent loss of motion after the second rotation of his 
back to the right.  The examiner's diagnosis was chronic 
degenerative disc disease of the lumbosacral spine.

The record also includes VA outpatient treatment records 
which reflect that the veteran continued to complain of low 
back pain and limitation of motion of the back through July 
2003.

Initially the Board notes that the medical evidence of record 
does not demonstrate that the veteran suffers from 
intervertebral disc disease.  The veteran's VA medical 
examination reports as well as private medical records 
consistently note a lack of neurologic symptomatology.  
Specifically, the January 2001 report from a private physical 
therapist noted that the veteran exhibited no myotomal or 
dermatomal abnormalities to suggest radiculopathy.  The July 
2001 VA examination report noted that straight leg raising 
was negative bilaterally and the veteran had full-strength 
and equal patellar reflexes and dorsalis pedis pulses 
bilaterally.  Finally, the December 2002 VA examination 
report noted that the veteran did not complain of any bladder 
or bowel problems.  Therefore, the Board does not find that 
veteran's medical records show persistent symptoms of 
neuropathy or other neurological findings so as to arrive at 
the diagnosis of intervertebral disc disease.  Nevertheless, 
assuming for the sake of argument that the veteran's current 
disability did involve radiculopathy and could be defined as 
intervertebral disc disease, there is no medical evidence of 
record to show that the veteran's symptoms are severe, 
involving sciatic neuropathy with characteristic pain and 
muscle spasm, characterized by recurring attacks with 
intermittent relief, to warrant a 40 percent evaluation under 
former Diagnostic Code 5293 or incapacitating episodes as 
defined by the regulations to warrant a 40 percent rating 
under the revised Diagnostic Code 5243.  As discussed in 
detail below, there is also no medical evidence to suggest a 
rating in excess of 20 percent is warranted under either the 
old or revised criteria based on limitation of motion.

The evidence shows that the most significant finding related 
to the lumbar spine is arthritis.  As noted previously, 
October 1999 and July 2001 x-ray reports confirm degenerative 
changes of the veteran's spine.  The Board finds that the 
most significant actual impairment involves loss of range of 
motion.

As noted above, Diagnostic Code 5010 for traumatic arthritis 
dictates that such disability is to be rated based on loss of 
range of motion.  Loss of range of motion was previously 
rated under former Diagnostic Codes 5292 and 5295.  As noted 
above, under the old Diagnostic Code 5292, limitation of 
motion of the lumbar spine was assigned a 20 percent rating 
for moderate limitation of motion and a 40 percent rating was 
for severe limitation of motion and under the old Diagnostic 
Code 5295, a 20 percent rating was assigned if there was 
lumbosacral strain with muscle spasm on extreme forward 
bending and unilateral loss of lateral spine motion in the 
standing position and a 40 percent rating was assigned with 
severe lumbosacral strain, with listing of the whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  Under the revised 
regulations, degenerative arthritis of the spine is rated 
under Code 5242.  Under Code 5242, a 20 percent rating is 
assigned for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis 
or abnormal kyphyosis.  A 30 percent rating is assigned for 
forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.  A 40 
percent rating is not warranted unless there is unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.

The medical evidence of record shows that, at most, and when 
taking into consideration pain on movement, the veteran's 
forward flexion is limited to 50 degrees and his combined 
range of motion of the thoracolumbar spine is limited to 155 
degrees.  Specifically, the January 2001 physical therapist's 
report noted forward flexion to 50 degrees and a combined 
range of motion of the thoracolumbar spine of 207 degrees.  
The February 2001 chiropractor's report noted 50 degrees of 
flexion.  The July 2001 VA examination report noted flexion 
limited by pain to 60 degrees and a combined range of motion 
of the thoracolumbar spine of 155 degrees.  Finally, the 
December 2002 VA examination report noted flexion to 70 
degrees and a combined range of motion of the thoracolumbar 
spine of 220 degrees.  The December 2002 VA examination 
report also noted that the veteran was limited in his right 
rotation by approximately 25 percent when fatigued upon 
repeated use.  However, even when taking this into 
consideration, the veteran does not have a combined range of 
thoracolumbar motion that comes anywhere near the 120 degrees 
or less needed for a 20 percent disability rating, much less 
any evidence of
 favorable ankylosis of the entire thoracolumbar spine needed 
for a 40 percent disability rating.  Thus, there is no 
medical evidence to demonstrate that the veteran's lumbar 
spine disability warrants a rating in excess of 20 percent 
under Diagnostic Code 5242.

As for application of the former Diagnostic Codes 5292 and 
5295, the medical evidence of record does not show any 
evidence of severe lumbosacral strain, with listing of the 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion in order 
to warrant a rating in excess of 20 percent under former 
Diagnostic Code 5295.  Moreover, as noted above, the medical 
evidence of record shows, at most, moderate limitation of 
motion, even when taking into consideration pain, 
fatigability and lack of endurance.  Thus, there is no basis 
for awarding a disability rating in excess of 20 percent for 
the veteran's lumbar spine disability under former Diagnostic 
Code 5292.  In sum, when considering the medical record and 
all applicable Diagnostic Codes, there is no medical evidence 
which suggests that the veteran's lumbar spine disability 
warrants a disability rating in excess of 20 percent.

Once again, the Board recognizes the application of 38 C.F.R. 
§§ 4.40 and 4.45, and DeLuca, supra.  However, higher 
compensation is not warranted under these provisions.  The 
Board notes that the ranges of motion as documented in the 
July 2001 and December 2002 VA examination reports reflect 
consideration of pain, and the December 2002 VA examination 
report specifically considers fatigability and lack of 
endurance.

In sum, although the evidence does clearly show that the 
veteran suffers impairment due to his low back disability, 
the preponderance of the evidence is against a finding that 
the criteria for a rating in excess of 20 percent is 
warranted under either the old or new regulations applicable 
to the low back disability.  Should there be an increase in 
severity in the future, the veteran may file a new claim for 
an increased rating.  


ORDER

The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



